Citation Nr: 1121977	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-08 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky awarded service connection for PTSD with depressive disorder and assigned an evaluation of 30 percent effective from January 23, 2009, and awarded service connection for diabetes mellitus, type II, and assigned an evaluation of 20 percent effective from January 23, 2008.  By way of a January 2010 rating decision, the RO concluded that 50 percent rating was warranted for the Veteran's service-connected PTSD with depressive disorder effective from January 23, 2009.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 50 percent for his service-connected PTSD with depressive disorder.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher initial rating for PTSD with depressive disorder remains before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms no worse than panic attacks more than one a week, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected diabetes mellitus, type II, is manifested by the need for restricted diet and an oral hypoglycemic agent, but not by the regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, DC 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in February 2009 complied with VA's duty to notify the Veteran with respect to the underlying issues of entitlement to service connection for diabetes mellitus, type II and PTSD with depressive disorder.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, they notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claims for service connection for PTSD with depressive disorder and diabetes mellitus, type II were granted by the July 2009 rating decision and were evaluated as 30 percent disabling effective from January 23, 2009, and as 20 percent disabling effective from January 23, 2008, respectively.  The Veteran perfected a timely appeal with respect to the ratings initially assigned to these service-connected disabilities.  Because the Veteran's claims were initially ones for service connection, and because those initial claims have been granted, VA's obligation to notify the Veteran was met as the claims for service connection were obviously substantiated.  Id.  Additional VCAA notification regarding the downstream increased rating claim for these service-connected disabilities-the issues pertaining to these disorders that are currently on appeal-is not necessary.  Dingess, supra.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issues on appeal were obtained in May 2009 (diabetes mellitus), June 2009 (PTSD with depressive disorder), and March 2010 (both issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist the Veteran in terms of obtaining appropriate VA examinations with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's PTSD with depressive disorder and diabetes mellitus disabilities as claims for higher evaluations of the original awards.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in these initial rating claims.

	1.  PTSD 

The Veteran contends that he is entitled to a rating in excess of 50 percent for the service-connected PTSD with depressive disorder from January 23, 2009, due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with PTSD with depressive disorder.  This service-connected disability is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In the present appeal, the Veteran was afforded a VA examination in June 2009.  He reported having a depressed mood four to five days per week.  He experienced a loss of interest in previously enjoyed activities.  He reported that he still enjoyed hunting and gardening, but not as much as he used to.  He experienced low energy and limited motivation every day, and spent most of his time at home.  He experienced sleep disturbances every night of insomnia.  The Veteran reported that he experienced moderate difficulty concentrating every day and reported that such difficulty was primarily caused by re-experiencing symptoms of PTSD.  He experienced feelings of worthlessness, uselessness, and hopelessness every day; however, he did not experience crying spells, suicidal ideation, or appetite disturbance.

The Veteran reported having close relationships with both parents and all of his siblings.  He was currently married and had married his wife prior to his military service in Vietnam.  He had three sons.  He reported that he had trouble feeling close to his family, but that the relationships became close with effort.  He currently participated in family outings three to four times per year.  One of his sons visited every day and the other two visited approximately once a month.  The Veteran reported that he had friends at church, but did not associate with those friends except at church.  He had no close friends otherwise.  There was no history of suicide attempts, violence or assaultiveness, issues with alcohol use, or issues with other substance abuse.  Examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  Speech was unremarkable; attitude was cooperative and friendly; affect was appropriate; mood was depressed; attention was intact; orientation was intact to person, time, and place; thought process and thought content were unremarkable; there were no delusions; and judgment and insight were intact.  The Veteran did not have hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good; he could maintain minimum personal hygiene, and there were no problems with activities of daily living.  Memory was normal.  

Following an exhaustive examination, the Veteran was assigned a GAF score of 60.  The examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to a depressed mood, anxiety, hypervigilance, irritability, moderate difficulty concentrating, sleep impairment, and some social impairment.  The examiner observed that the Veteran experienced feelings of detachment from others all the time.  Although he had close relationships with family members, he reported difficulty establishing those relationships.  He engaged in casual, friendly interactions with friends at work and church.  He had lost interest in social activities due to persistently elevated anxiety and feelings of detachment from others.  The examiner also opined that the Veteran was not unemployable due solely to his symptoms.

The Veteran submitted the results of a private psychiatric evaluation dated in October 2009.  The Veteran was cooperative, but restless and tense.  Speech was relevant, coherent, and logical.  Mood was dysphoric, depressed, sad, anxious, irritable, and angry.  His attention and concentration were adequate, although he needed redirection and repetition.  His thought process at times was logical, sequential and pertinent; at other times, it was tangential and circumstantial.  He was oriented to date, place, and time.  He reported getting along with his wife, children and other family members.  He saw his friends at church and attended church twice a month.  He visited his mother two to three times a week.  He had difficulty sleeping.  Daily problems would cause him to be irritable and short-tempered.  He was depressed and withdrawn.  The Veteran considered himself to be easy-going and friendly most of the time.  He did not have any clubs or meetings that he went to or belonged to.  He had difficulty making decisions, scheduling things, completing tasks, and sustaining attention because of his nerves and trouble staying focused with his mind racing.  He reported having daily panic attacks.  He expressed past thoughts of killing himself or others, but would not do so.  The Veteran's GAF score was 45.  The examiner opined that the Veteran was able to understand, retain and follow instructions, but with his concentration and memory problems, could not sustain attention to perform simple repetitive tasks, relate to others, or tolerate the stress and pressures associated with day to day work activities.  

The Veteran was afforded a second VA examination in March 2010.  He reported feelings of depression; he was not as interested in taking care of his home or going places outside of his home.  He had occasional (two to three times per week) crying spells.  He endorsed thoughts and feelings of hopelessness/helplessness and worthlessness.  He complained of insomnia.  The Veteran had occasional (two to three times per month) passive suicidal ideation without intentions.  He reported that the majority of his above symptoms began after he quit his job in August 2009.  The Veteran reported that he was still married to his wife and that the marriage was decent.  He occasionally would shop and visit relatives with his wife.  They ate out eight to ten times per year.  He described good relationships with his three sons.  The examiner opined that the Veteran's report of family role functioning was largely consistent with that documented at the June 2009 VA examination.  The Veteran denied having an extensive social network, but did have a mutual friend that who visited with his son often.  His socialization did not consist of any activities besides conversing at his home.  The Veteran reported that he attended church one to four times a month; he denied involvement with church members outside of regular services.  There was no history of suicide attempts or violence/assaultiveness.  He denied issues associated with alcohol or other substance use. 

Examination revealed that the Veteran was clean and neatly groomed.  Speech was unremarkable; attitude was cooperative and friendly; affect was normal; mood was depressed; attention was intact; orientation was intact to person, time, and place; thought process was unremarkable; thought content was suicidal ideation; there were no delusions; and judgment and insight were intact.  The Veteran did have sleep impairment.  He did not have hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal thoughts, or episodes of violence.  He did have panic attacks and occasional (two to three times per month) transient and passive suicidal ideation without intentions or plans.  The extent of his impulse control was good and he was able to maintain minimum personal hygiene.  The Veteran's disability had no effect on household chores, toileting, grooming, feeding, bathing, dressing, sports/exercise, traveling, driving, and other recreational activities; it had a slight effect on shopping.  With regards to shopping, the Veteran explained that he accompanied his wife to grocery stores, but did not always go into the store, but because of boredom watching her shop rather than feelings of anxiety in the shopping situation.  Remote and recent memory was normal, but immediate memory was mildly impaired.  

The Veteran reported that he quit his job in August 2009 because he believed that he would eventually be fired.  He had been disciplined at work.  The Veteran reported that he had been given a list of things to accomplish in 30 days, which he believed would be impossible to achieve due to his dual role as a maintenance worker and transport to consumers to medical appointments in the assisted living facility where he worked.  The Veteran reported that he felt that the expectations of him were unrealistic and that his supervisor had been fired shortly before he decided to quit.  The Veteran contended that his PTSD rendered him unemployable.  

Following an exhaustive examination, the Veteran was assigned a GAF score of 55.  The examiner opined that the Veteran reported ongoing symptom frequency and severity within the mild to moderate range.  The examiner opined that to be consistent with the assessment of VA treatment providers since the last examination, as well as the level of clinical elevations associated with anxiety and depression on a standardized psychological assessment instrument with consideration of some likelihood of some exaggeration of symptoms.  

The examiner noted a review of the October 2009 private evaluation and opined that no evidence was reported or observed in the current examination that would fall within the range of the functional impairment shown in October 2009.  The examiner opined that the Veteran's description of his decision to stop working was not assessed to be entirely attributable to PTSD symptoms as reported by the Veteran.  Since the Veteran reported that he stopped working because he thought he was given unrealistic expectations by his employer with no indication that he would be terminated, his decision to cease employment did not establish an inability to function in an alternative employment setting.  The examiner concluded that the Veteran remained employable from a mental health standpoint.  The examiner also concluded that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was generally functioning due to moderate symptoms and functional impairment.  

According to post-service treatment records dated through October 2010, the Veteran has not been shown to have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  However, the treatment records do indicate suicidal ideation as explained by the March 2010 examiner and also seem to indicate some difficulty in adapting to stressful circumstances.  His GAF scores were shown to be 54 and 57.

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's service-connected PTSD with depressive disorder is not warranted at any time since the award of service connection.  The evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is required for the next higher rating of 70 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's PTSD with depressive disorder causes occupational and social impairment, with reduced reliability and productivity due to such symptoms as panic attacks more than one a week, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Here, the Veteran was shown to be employed through August 2009; according to the March 2010 examiner, the Veteran's unemployment was not assessed to be entirely attributable to PTSD symptoms as reported by the Veteran.  Thus, although the evidence shows occupational impairment with reduced reliability and productivity, it does not show occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As for the Veteran's social impairment, he has reported socializing at church and with one friend at his home.  Additionally, he has reported having good relationships with his family, although such relationships required work.  Therefore, although social impairment with reduced reliability and productivity has been shown, social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood has not been shown.  

The Board notes that the reported GAF scores of 54, 55, 57, and 60 are indicative of moderate symptoms, which is consistent with a 50 percent rating.  The Board also notes that although in October 2009 the Veteran had a GAF score of 45, which is indicative of serious systems, the Veteran's symptoms as shown in the medical evidence and his reports indicates that his disability is more moderate in symptomatology.  The Board further notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD with depressive disorder symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as panic attacks more than one a week, impairment of memory, disturbances of motivation and mood and difficulty in establishing, and maintaining effective work and social relationships; i.e. the level of impairment contemplated in the currently assigned 50 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD with depressive disorder warrants a rating in excess of 50 percent.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 70 percent for this service-connected disability.  This claim must be denied.  

	2.  Diabetes Mellitus, type II

The Veteran contends that he is entitled to an initial rating in excess of 20 percent from January 23, 2008, for his diabetes mellitus due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, service connection has been granted for diabetes mellitus, type II.  This service-connected disability is rated as 20 percent disabling from January 23, 2008, under 38 C.F.R. § 4.119, DC 7913, which evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2010).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id at Note (1).

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the United States Court of Appeals for Veterans Claims (Court) held that medical evidence is required to show that occupational and recreational activities have been restricted. 

In the present appeal, the Veteran was afforded a VA examination in May 2009.  He reported that he was well controlled on oral medications at the present time.  He did not have a complaint of fatigue and was able to work full-time in a position that required walking.  He denied a history of hospitalization or surgery, pancreatic trauma, pancreatic neoplasm, and episodes of hypoglycemia reaction or ketoacidosis.  The Veteran was instructed to follow a restricted diet and was not restricted in his ability to perform strenuous activities.  No complications of his diabetes mellitus were reported or diagnosed.  The examiner did diagnosis the Veteran with essential hypertension and opined that it was not a complication of diabetes mellitus as there was no diabetic nephropathy.  The Veteran's diabetes mellitus had no significant effects on his occupation.

The Veteran was afforded a second VA examination in March 2010.  He was still treated with diet and oral prescriptions only, although he reported that his primary care physician planned to start him on insulin soon.  He denied a history of hospitalization or surgery, pancreatic trauma, pancreatic neoplasm, diabetes related neoplasm, and episodes of hypoglycemia reaction or ketoacidosis.  The Veteran was instructed to follow a restricted diet and was not restricted in his ability to perform strenuous activities.  

The Veteran reported that he had erectile dysfunction that developed about eight years earlier; the same time as the diagnosis of diabetes mellitus was made.  The examiner opined that erectile dysfunction was not a complication of diabetes mellitus since it takes several years and development of severe peripheral vascular disease/neuropathy or autonomic neuropathy.  It was also not worsened or increased by his diabetes mellitus.  The examiner also opined that the Veteran's essential hypertension was not a complication of diabetes mellitus since it predated the development of diabetes mellitus.  Eye examination revealed no diabetic retinopathy.  The Veteran was diagnosed with meralgia paraesthetica of the left lower extremity; the examiner opined that it was not due to diabetes mellitus.  The Veteran reported that it had been present for about seven to eight years.  The Board observes that diabetic neuropathy was not diagnosed.  No complications associated with the Veteran's diabetes mellitus were diagnosed.  The Veteran's diabetes mellitus had no effect on his employment or on his usual daily activities.  

According to post-service treatment records dated through October 2010, no complications associated with diabetes mellitus, type II have been diagnosed.  The records also do not show that the Veteran's diabetes mellitus, type II has required the regulation of activities.  Additionally, the Veteran has declined to take insulin.  See October 2010 treatment record.

Based on a review of the evidence, the Board finds that an initial rating in excess of 20 percent for service-connected diabetes mellitus is not warranted at any time since the award of service connection.  Here, the Veteran requires an oral hypoglycemic agent and a restricted diet to treat his diabetes mellitus, which warrants the assigned 20 percent rating.  However, the Board finds that the evidence does not show that the Veteran's diabetes mellitus requires him to avoid strenuous occupational and recreational activities.

At both VA examinations, the Veteran denied having to avoid strenuous activities on account of his diabetes.  Furthermore, at no time during the appeal has the Veteran contended that his diabetes mellitus, type II required that he avoid strenuous activities to treat his disability.  The Board also finds it probative that the actual treatment records documenting treatment for the Veteran's diabetes mellitus do not indicate that the Veteran was required to restrict his activities.  The Board finds that the preponderance of the evidence, as indicated by the Veteran's treatment records, VA examinations, and the Veteran's statements, does not indicate that the Veteran's diabetes mellitus requires the restriction of activities.  Thus, the criteria for a 40 percent rating for this service-connected disability have not been met.  

The Board acknowledges a March 2010 statement from the Veteran's indicating that he has complications either from his diabetes mellitus or from the medication that he uses to treat his disability.  However, notwithstanding the Veteran's contention, the objective medical evidence of record does not show that he has any diagnosed complications that have been opined to be associated with either his diabetes mellitus or the medication used to treat that disability.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's diabetic symptoms warrant an initial rating in excess of the currently assigned 20 percent evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 40 percent for this service-connected disability.  

	3.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's PTSD with depressive disorder and diabetes mellitus have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the PTSD with depressive disorder and diabetes mellitus have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability as a result of his service-connected PTSD with depressive disorder and diabetes mellitus.  In this case, both VA examiners specifically opined that the Veteran's PTSD with depressive disorder has not rendered him unemployable.  The Board acknowledges the Veteran's assertion that he stopped working in 2009 due to his PTSD with depressive disorder, but reiterates that the March 2010 examiner opined that the Veteran was considered employable from a mental health standpoint.  As for his diabetes mellitus, the Veteran has not contended that he is unemployable as a result of that disability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with depressive disorder is denied.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


